Citation Nr: 0402495	
Decision Date: 01/26/04    Archive Date: 02/05/04

DOCKET NO.  02-17 931	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased disability rating for a right 
knee disorder, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

L. Cramp, Associate Counsel

INTRODUCTION

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from a May 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Atlanta, Georgia (the RO).  

Procedural history

The veteran had active service from July 1972 to July 1976. 

The veteran was granted service connection for a right knee 
disorder in a November 1976 rating decision and was awarded a 
10 percent disability rating.  In an April 1984 rating 
decision, the veteran's disability rating was reduced to 10 
percent, and in a June 2000 rating decision, it was again 
increased to 20 percent.  The veteran was awarded temporary 
total ratings for his right knee pursuant to 38 C.F.R. § 4.30 
in rating decisions dated March 1977, February 1989, 
September 1998 with an extension in October 1998, and in 
September 2000 with an extension in December 2000.  

In April 2002, the RO received the veteran's claim of 
entitlement to a temporary total rating pursuant to 38 C.F.R. 
§ 4.30 and an increased disability rating for his right knee 
disorder.  In a May 2002 rating decision, the RO granted a 
temporary total rating, effective from March 28, 2002 to May 
1, 2002, but upon expiration of the temporary total rating, 
the RO continued the 20 percent rating for the veteran's 
right knee disorder.  The veteran disagreed with the 20 
percent rating assigned and initiated this appeal.  The 
appeal was perfected with the timely submission of the 
veteran's substantive appeal (VA Form 9) in October 2002.  

The veteran testified at a Travel Board hearing in October 
2003.  The transcript of the hearing is associated with the 
veteran's claims folder.



Issues not on appeal

The Board observes that in a May 2001 rating decision the RO 
confirmed and continued a 20 percent disability rating for 
the veteran's left knee disorder.  To the Board's knowledge, 
the veteran has not disagreed with that decision.  
Accordingly, that issue is not within the Board's 
jurisdiction and it will be addressed no further herein.  See 
Archbold v. Brown, 9 Vet. App. 124, 130 (1996) [pursuant to 
38 U.S.C.A. § 7105(a), the filing of a notice of disagreement 
initiates appellate review in the VA administrative 
adjudication process, and the request for appellate review is 
completed by the claimant's filing of a substantive appeal 
after a statement of the case is issued by VA.


REMAND

The Board observes that the record does not contain a VA 
examination report covering the period here on appeal.  The 
veteran filed his claim for an increase in his disability 
rating in April 2002.  The most recent VA examination report 
is dated March 2001.  The law provides that the assistance 
provided by VA shall include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  An 
examination is deemed "necessary" if the record does not 
contain sufficient medical evidence for VA to make a decision 
on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2003).

Moreover, the veteran testified before the Board in the 
October 2003 hearing, that manifestations of his service-
connected right knee disability had increased in severity.  
See Glover v. West, 185 F.3d 1328 (Fed. Cir. 1999); Snuffer 
v. Gober, 10 Vet. App. 400 (1997) [reexamination will be 
requested whenever evidence indicates there has been a 
material increase in disability since the last examination]; 
VAOPGCPREC 11-95.  Accordingly, the Board concludes that 
additional VA examinations are necessary to provide an 
accurate picture of the veteran's right knee disability.  38 
C.F.R. §§ 3.326, 3.327 (2003).  See also Green v. Derwinski, 
1 Vet. App. 121, 124 (1991); Littke v. Derwinski, 1 Vet. App. 
90, 93 (1990) [if the Board finds that the record before it 
is inadequate, remand is then mandatory rather than 
permissive].  

Accordingly, this issue is REMANDED to Veterans Benefits 
Administration (VBA) for the following actions:

1.  The veteran should be afforded a VA 
joints examination limited to the right 
knee, to ascertain the current severity 
and features of the veteran's right knee 
disorder.  The claims file and a copy of 
this remand must be made available to and 
reviewed by the examiner in conjunction 
with the requested examination.  The 
examiner should indicate in the report 
that the claim file was reviewed.  All 
necessary tests should be conducted, and 
the examiner should review the results of 
any testing prior to completion of the 
report.

The examiner should note the range of 
motion for the right knee and should 
state what is considered normal range of 
motion for that joint.  The examiner is 
also asked to stated whether there is any 
pain, weakened movement, excess 
fatigability or incoordination associated 
with movement of the right knee, and 
whether there is likely to be additional 
range of motion loss due to such 
symptoms.  The examiner is asked to 
describe whether pain significantly 
limits functional ability during flare-
ups or when the right knee is used 
repeatedly.  All limitation of function 
must be identified.  If there is no pain, 
no limitation of motion and/or no 
limitation of function, such facts must 
be noted in the report.

The examiner should provide his or her 
rationale for all conclusions reached.  

2.  When item (1) is complete, and after 
undertaking any additional development it 
deems to be necessary, VBA should 
readjudicate the claim.  If the claim 
remains denied, VBA should provide the 
veteran with a supplemental statement of 
the case and allow an appropriate period 
of time for response.  The case should 
then be returned to the Board for further 
consideration, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	ROBERT E. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




